NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-1226-18T1
                                                                    A-1490-18T1

LESLEY ETHERIDGE,

          Plaintiff-Appellant,

v.

DIANA LOBOSCO,

          Defendant-Respondent.


LESLEY ETHERIDGE,

          Plaintiff-Appellant,

v.

ALBERT BUGLIONE and
MAE REMER,

          Defendants-Respondents.


                   Argued telephonically April 2, 2020 –
                   Decided April 30, 2020

                   Before Judges Alvarez and DeAlmeida.
            On appeal from the Superior Court of New Jersey, Law
            Division, Passaic County, Docket Nos. L-2074-18 and
            L-2108-18.

            Lesley Etheridge argued the cause pro se.

            Alyssa K. Weinstein argued the cause for respondents
            Diana Lobosco and Mae Remer (Scarinci &
            Hollenbeck, LLC, attorneys; Alyssa K. Weinstein, of
            counsel and on the briefs).

            Chryzanta K. Hentisz argued the cause for respondent
            Albert Buglione (Buglione, Hutton & DeYoe, LLC,
            attorneys; Chryzanta K. Hentisz, on the brief).

PER CURIAM

      Leslie Etheridge, a former computer teacher at the Passaic County

Technical Institute (the Institute), has filed two appeals regarding the dismissal

of her complaints against the named defendants. The appeals are consolidated

for decision.

      Under Docket No. A-1226-18, Etheridge appeals the dismissal of her June

20, 2018 complaint against defendant Diana Lobosco, the Superintendent or

Chief School Administrator of the Institute.        Etheridge1 alleged Lobosco

violated the Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1

to -14, and, additionally, defamed her. Judge Bruno Mongiardo dismissed the


1
  Etheridge did not include a copy of her complaint in the appendices. We glean
her causes of action from the judge's analysis.
                                                                          A-1226-18T1
                                        2
complaint, pursuant to Rule 4:6-2(e), because the events at issue occurred

between September 2013 and May 2015, and thus are time-barred by the relevant

statutes of limitations. 2   For the reasons Judge Mongiardo thoroughly and

cogently discussed in his September 14, 2018 decision, we affirm.

      Under Docket No. A-1490-18, Etheridge appeals the dismissal of her June

21, 2018 complaint against defendants Albert Buglione, the Institute's counsel,

and Mae Remer, Secretary to the Institute's Board of Education, arising from

their allegedly defamatory conduct. Judge Thomas F. Brogan dismissed the

complaint with prejudice, also under Rule 4:6-2(e), because those claims were

again time barred as to defamation—the filing of the complaint exceeded the

one-year statute of limitations. Additionally, the judge held that the complaint

against both defendants should be dismissed because of the litigation privilege,

as when the relevant conduct occurred, Buglione was acting as counsel for the

Institute, and Remer, the Board Secretary. In the complaint, Etheridge anchored

her causes of action not only on events taking place between September 2013

and May 2015, but also on tenure charges filed against her and arbitrated from




2
  N.J.S.A. 34:19-5 requires CEPA claims to be filed within a year; N.J.S.A.
2A:14-3 provides that actions for libel and slander must be filed within one year.
                                                                          A-1226-18T1
                                        3
2015 to 2016, and an April 2014 unemployment hearing. For the reasons

thoroughly and cogently explained by Judge Brogan, we affirm.

      By way of context, the Institute filed serious disciplinary charges against

Etheridge in the spring of 2015. All the charges were upheld in a June 27, 2016

arbitration decision. Opinion and Award, In the Matter of Arbitration Between

Lesley Etheridge and Passaic County Vocational School District Passaic

County,       https://www.nj.gov/education/legal/teachnj/2016/jun/245-16.pdf.

Although not entirely clear from Etheridge's submissions, Buglione appeared on

behalf of the Institute at a telephonic unemployment hearing conducted April

18, 2017. On March 18, 2018, the State Board of Examiners issued an order to

show cause seeking revocation or suspension of Etheridge's teaching certificate.

      In order to avoid application of the statute of limitations, Etheridge

attempts to impose legal liability on the named defendants for events that fall

within the one year prior to the filing of her complaints. The defendants named

in both complaints, however, were not participants in decisions made by

independent agencies based on information regarding Etheridge's employment

history. The dismissals, as both judges held, were therefore mandated by the

statute of limitations, because the course of conduct engaged in by these persons

fell so substantially outside the one-year window.       Furthermore, as Judge


                                                                         A-1226-18T1
                                       4
Brogan explained, an attorney acting on behalf of a client, or a secretary acting

on behalf of a school board, is legally entitled to immunity.

      Etheridge's points on appeal in No. A-1226-18 are set forth below:

            POINT I
            STATUTE OF LIMITATION. "IN ORDER TO
            PROTECT YOURSELF WITH THE STATUTE OF
            LIMITATION YOU HAVE TO DO MORE THAN
            FILE    A NOTICE  OF  CLAIM."     THE
            CONSCIENTIOUS EMPLOYEE PROTECTION ACT
            ONE-YEAR STATUTE OF LIMITATION BEGINS
            TO RUN FROM THE FINAL ACTION OF
            RETALIATION.

            POINT II
            THE DISCOVERY RULE.

            POINT III
            AMENDED FRAUD (OFFICIAL MISCONDUCT).

            POINT IV
            WHEN DOES A CEPA CLAIM BEGIN?

            POINT V
            AMENDED        THE    COMPLAINT         TO   INCLUDE
            FRAUD.

      In No. A-1490-18, the points on appeal are as follows:

            POINT I
            STATUTE OF LIMITATION DEFAMATION V.
            TORTIOUS INTERFERENCE "THE OTHER TWO
            COUNTS (FRAUD) GO TO THE DAMAGES THAT
            FLOW FROM DEFAMATION.       AND IT IS
            CLEARLY BEYOND THE ONE YEAR PERIOD.
            (RAISED BELOW)

                                                                         A-1226-18T1
                                        5
            POINT II
            IMMUNITY EXEMPTION (RAISED PAGE 21 LINE
            14 AND 15) DURING THE COURSE OF
            LITIGATION. . ." "THEY BOTH HAVE LIABILITY
            --- THEY BOTH HAVE IMMUNITY DURING THE
            COURSE OF LITIGATION. . ." (RAISED BELOW).

            POINT III
            STATUTE OF LIMITATION TIME BARRED "THE
            OTHER TWO COUNTS (FRAUD) GO TO THE
            DAMAGES THAT FLOW FROM DEFAMATION.
            AND IT IS CLEARLY BEYOND THE ONE YEAR
            PERIOD. (RAISED BELOW)

            POINT IV
            IMMUNITY EXEMPTION "SO, THEY CAN
            ZEALOUSLY PUT FORTH THEIR PARTICULAR
            POSITION" (RAISED BELOW).

            POINT V
            FRAUD AND IMMUNITY EXEMPTION "I ASSUME
            HE (BUGLIONE) REPRESENTS THE SCHOOL
            SYSTEM (DISTRICT).     PASSIAC COUNTY
            TECHNICAL INSTITUTE? (RAISED BELOW)

      We consider Etheridge's arguments to lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1).

      Affirmed.




                                                                    A-1226-18T1
                                       6